DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.

Initial Remarks
	This action is in response to communication: 01/12/2021.  Claims 1-10 and 12-22 are pending.  Claims 1, 12 and 19 have been amended, claim 11 was previously canceled, no other claims have been canceled and no claims have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 12, 13 and 16-21 are rejected under 35 U.S.C. 103 as being anticipated by Pipitone (U.S. Patent Pub. No. 2008/0189557) in view of Bishop (U.S. Patent No. 6,289,457).
Regarding claim 1, Pipitone teaches an apparatus comprising: 
non-volatile memory to store a forensic key and data (the memory device 102 includes a memory matrix 106 of memory cells (the non-volatile memory) - [0019]; a decryption key (forensic key) may be stored in the memory matrix 106 - [0024]), 
the data received from a host computing system (an external microprocessor (corresponding to the host computing system) is granted the authorization to modify, e.g. write, to the locations belonging to a protected memory zone 108 in memory device 102 (corresponding to storing data received from the host computing system) - [0031]); and 
a processing device coupled to the non-volatile memory (memory device 102 coupled to memory matrix 106, see Fig. 2), wherein the processing device is to: 
allow writing the data, by the host computing system, to a region of the non-volatile memory (the external microprocessor may execute a write(add) operation on the memory device 102 for requesting the memory device 102 to write data into selected memory cells of the memory matrix 106 - [0027]); 
in response to a lock signal received from the host computing system (memory device 102 further includes a protection/unprotection structure 430 adapted to manage the operations for forbidding/allowing the protection/unprotection status of the memory zones utilizing various signals within the command (i.e. set of bits within the command); the same command pr_sp_com or a similar command may be exploited by the external microprocessor 104 for instructing the memory device 102 to protect an addressed memory zone 108 that is unprotected; similarly, if the external microprocessor 104 wants to protect a memory zone 108, and sends to the memory a command to this end, the CUI sends a command pr_com to the internal microcontroller 228, instructing the latter in such a way to protect in modify the addressed memory zone 108; if the signal disable_pr_sp_mod is at the high logic value, the CUI 205 denies any command pr_sp_com received from the external microprocessor; if the signal PWD_PR_MODE_BIT is at the high logic value, i.e., if the memory device 102 is in the password protection mode, the signal disable_pr_sp_mod is asserted to the high logic value by the logic block 434, and persists on the high logic value until the memory device 102 has granted to the external microprocessor 104 the access authorization – [0081]-[0085]), assert a lock on the region of the non-volatile memory (lock/unlock block 234 manages the protection of the memory zones 108 and to allow/inhibit access thereto according to their protection status - [0037]; Volatile memory elements 356 of the lock/unlock block indicate which memory zones 108 are unprotected or protected (locked or unlocked) - [0070]; The similar volatile memory elements 414 are modified to protect/unprotect certain memory zones - [0078]), the lock to cause a restriction on access to the region of the non-volatile memory by an external device (protected memory zones need to be preliminary unlocked for reading by an external microprocessor 104 (this instance of the external microprocessor corresponds to the external device, as the external microprocessor can be any electronic system intended and adapted to interact with the memory device - [0067]); and 
provide unrestricted access, by the external device, to the region of the non-volatile memory in response to verification of the forensic key received from the external device (the password from the external microprocessor 104 corresponds to the previously generated code, and access rights to read the protected memory are granted to the external microprocessor 104 - [0024]; see also [0074] for alternative verification methods).
Pipitone may not necessarily teach in response to a lock signal comprising information embedded within a field of a power loss signal, responsive to power loss detection
Bishop teaches in response to a lock signal comprising information embedded within a field of a power loss signal, responsive to power loss detection (security controlled devices typically can be locked by the lock unit to inhibit all or some kinds of value data transfer to or from the security controlled devices – Col. 8; lines 15-29; security unit includes control logic which functions in response to loss of power, communication loss, intrusion or other security-compromising events to provide security_compromised or other signals to alert the processor unit that a possible insecure condition exists; In response to a security_compromised signal, in response to . . . , processor unit deactivates the security controlled devices (i.e. in response to a power loss signal, the power loss provides/has embedded a signal to deactivate all or some kinds of data transfer (i.e. locks/protects/secures) – Col. 8; line 59 – Col. 9; line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bishop’s teaching of securing data/restricting data access/storage/transmission upon power loss detection (and other potential security-compromising events) with Pipitone in order to provide additional data security and to reduce the potential risk of data theft. (Bishop; Col. 4; lines 51-57).  Incorporating other, various exceptional conditions (i.e. when to lock/protect data; such as physical intrusion, power failure, communication loss, system not-good and other conditions – Bishop; Col. 8; lines 30-36) to other data storage systems provides additional data protection and security within those systems, which are already capable of locking portions/regions of memory for same or similar reasons (such as data/memory protection in Pipitone).   

Regarding claim 4, Pipitone and Bishop teach wherein the restriction on access comprises disallowance of erasure of one or more sectors of the region of the non-volatile memory (a protected memory zone 108 may be also considered as not freely accessible for modifying the content thereof (writing and/or erasing the memory zone) – Pipitone; [0027]).

Regarding claim 5, Pipitone and Bishop teach wherein the restriction on access comprises full access to some sectors and no access to other sectors of the region of the non-volatile memory (each zone 108 (sectors) can be either a protected zone, whereby if the external microprocessor 104 request a modify operation, the memory zone needs to be preliminarily unlocked, or it can be an unprotected zone, freely accessible in modify – Pipitone; [0076]).

Regarding claim 6, Pipitone and Bishop teach wherein the restriction on access comprises limited access to some sectors and no access to other sectors of the region of the non-volatile memory (each memory zone 108 may be individually and independently protected against modify and/or reading of the content thereof – Pipitone; [0027]. The memory zones (sectors) protected against modify but not reading correspond to having limited access, and memory zones protected against both correspond to having no access to the sector; see also rejection of claim 2 for further implementation of read-only access of the sectors, similar to limited access.).

Regarding claim 12, Pipitone teaches a method comprising: 
in response to powering up a non-volatile memory device (volatile register 355 is adapted to load a status stored in the non-volatile memory elements 354 in response to a signal generated at each power-on of the memory device, protected memory zones indicated by the protection indication structure would be protected (restricted) on power up - [0059]), 
restricting, by a processing device of the non-volatile memory device, access to a memory region of the non-volatile memory device (lock/unlock block 234 manages the protection of the memory zones 108 and to allow/inhibit access thereto according to their protection status - [0037]), wherein the non-volatile memory device stores a cryptographic key (a decryption key (forensic key) may be stored in the memory matrix 106 - [0024]); 
authenticating, by the processing device using the cryptographic key, secure interaction with a host computing system (the external microprocessor 104 triggers an unlocking sequence - [0022]-[0024]), wherein the host computing system also stores the cryptographic key (the encryption algorithm and encryption key used by the external microprocessor 104 (the host computing system) to encrypt the random number RND are the same as, or corresponds to those used by the memory device 102 - [0024]); 
unrestricting, by the processing device, access to the memory region of the non- volatile memory device in response to successful authentication (the external microprocessor 104 is granted access right and allowed to read the data stored in the addressed location(s) of the protected memory zone 108 of the memory matrix 106 if the code obtained by decrypting the password is equal or, generally, corresponds to the previously generated code - [0024]); 
logging, by the processing device, data received from the host computing system within the memory region of the non-volatile memory device (a similar dialoguing sequence as that described above in connection with a read access may be executed between the memory device 102 and the external microprocessor 104 in order to grant to the microprocessor access right for modifying data stored in the memory (writing or logging data to the memory) - [0027]);
receiving, from the host computing system, a lock signal (if the external microprocessor wants to protect a memory zone, a command is sent to the memory - [0084]; (memory device 102 further includes a protection/unprotection structure 430 adapted to manage the operations for forbidding/allowing the protection/unprotection status of the memory zones utilizing various signals within the command (i.e. set of bits within the command); the same command pr_sp_com or a similar command may be exploited by the external microprocessor 104 for instructing the memory device 102 to protect an addressed memory zone 108 that is unprotected; similarly, if the external microprocessor 104 wants to protect a memory zone 108, and sends to the memory a command to this end, the CUI sends a command pr_com to the internal microcontroller 228, instructing the latter in such a way to protect in modify the addressed memory zone 108; if the signal disable_pr_sp_mod is at the high logic value, the CUI 205 denies any command pr_sp_com received from the external microprocessor; if the signal PWD_PR_MODE_BIT is at the high logic value, i.e., if the memory device 102 is in the password protection mode, the signal disable_pr_sp_mod is asserted to the high logic value by the logic block 434, and persists on the high logic value until the memory device 102 has granted to the external microprocessor 104 the access authorization – [0081]-[0085])
restricting, by the processing device, access to the memory region of the non-volatile memory device (protected memory zones need to be preliminary unlocked for reading by an external microprocessor 104 - [0067]; lock/unlock block 234 manages the protection of the memory zones 108 and to allow/inhibit access thereto according to their protection status - [0037]; Volatile memory elements 356 of the lock/unlock block indicate which memory zones 108 are unprotected or protected (locked or unlocked) - [0070]; The similar volatile memory elements 414 are modified to protect/unprotect certain memory zones - [0078]).
Pipitone may not necessarily teach a lock signal comprising information embedded within a field of a power loss signal and restricting access to the memory region of the non-volatile memory in response to power loss.
Bishop teaches a lock signal comprising information embedded within a field of a power loss signal, responsive to power loss detection (security controlled devices typically can be locked by the lock unit to inhibit all or some kinds of value data transfer to or from the security controlled devices – Col. 8; lines 15-29; security unit includes control logic which functions in response to loss of power, communication loss, intrusion or other security-compromising events to provide security_compromised or other signals to alert the processor unit that a possible insecure condition exists; In response to a security_compromised signal, in response to . . . , processor unit deactivates the security controlled devices (i.e. in response to a power loss signal, the power loss provides/has embedded a signal to deactivate all or some kinds of data transfer (i.e. locks/protects/secures) – Col. 8; line 59 – Col. 9; line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bishop’s teaching of securing data/restricting data access/storage/transmission upon power loss detection (and other potential security-compromising events) with Pipitone in order to provide additional data security and to reduce the potential risk of data theft. (Bishop; Col. 4; lines 51-57).  Incorporating other, various exceptional conditions (i.e. when to lock/protect data; such as physical intrusion, power failure, communication loss, system not-good and other conditions – Bishop; Col. 8; lines 30-36) to other data storage systems provides additional data protection and security within those systems, which are already capable of locking portions/regions of memory for same or similar reasons (such as data/memory protection in Pipitone).   

Regarding claim 13, Pipitone and Bishop teach the method further comprising: in response to powering up the non-volatile memory device after the power loss (volatile register 355 is adapted to load a status stored in the non-volatile memory elements 354 in response to a signal generated at each power-on of the memory device, protected memory zones indicated by the protection indication structure would be protected (restricted) on power up - Pipitone; [0059]), authenticating, by the processing device using one of the cryptographic key or a forensic key, secure interaction with an external device (the external microprocessor 104 triggers an unlocking sequence, exchanging encryption of a code RND using encryption keys (cryptographic keys) – Pipitone; [0022]-[0024]); 
unrestricting, by the processing device, access by the external device to the memory region of the non-volatile memory device in response to successful authentication with the external device (the external microprocessor 104 is granted access right and allowed to read the data stored in the addressed location(s) of the protected memory zone 108 of the memory matrix 106 if the code obtained by decrypting the password is equal or, generally, corresponds to the previously generated code - Pipitone; [0024]); and 
allowing reading, by the external device, of the data logged in the memory region of the non-volatile memory device (the external microprocessor 104 is granted access right and allowed to read the data stored in the addressed location(s) of the protected memory zone 108 – Pipitone; [0024]).

Regarding claim 16, Pipitone and Bishop teach wherein restricting access to the memory region of the non-volatile memory device comprises disallowance of erasure of one or more sectors of the memory region (a protected memory zone 108 may be also considered as not freely accessible for modifying the content thereof (writing and/or erasing the memory zone) - Pipitone; [0027]).

Regarding claim 17, Pipitone and Bishop teach wherein restricting access to the memory region of the non-volatile memory device comprises allowing full access to some sectors and no access to other sectors of the memory region (each zone 108 (sectors) can be either a protected zone, whereby if the external microprocessor 104 request a modify operation, the memory zone needs to be preliminarily unlocked, or it can be an unprotected zone, freely accessible in modify – Pipitone; [0076]).

Regarding claim 18, Pipitone and Bishop teach wherein restricting access to the memory region of the non-volatile memory device comprises allowing limited access to some sectors and no access to other sectors of the memory region (each memory zone 108 may be individually and independently protected against modify and/or reading of the content thereof – Pipitone; [0027]; the memory zones (sectors) protected against modify but not reading correspond to having limited access, and memory zones protected against both correspond to having no access to the sector).

Regarding claim 19, Pipitone teaches a system comprising: 
a non-volatile memory (NVM) device, wherein the NVM device comprises a processing device and NVM, wherein the NVM is to store a forensic key and data (the memory device 102 includes a memory matrix 106 of memory cells (the non-volatile memory) - [0019]. A decryption key (forensic key) may be stored in the memory matrix 106 - [0024].); 
a host computing system coupled to the NVM device (the external microprocessor 104 represents any electronic system intended and adapted to interact with the memory device. The external microprocessor 104 may, for example, control the memory device 102 in such a way to require the reading of particular data stored in selected groups of memory cells - [0019]), the host computing system comprising a processor to write the data to the NVM until a lock is detected on the NVM device (unprotected zones are freely accessible in modify (writing), [0076], until the external microprocessor wants to protect a memory zone (placing a lock on the memory zone) - [0084]); and 
wherein the processing device is to: assert the lock on the non-volatile memory in response to receipt of a lock signal received from the host computing system (if the external microprocessor 104 wants to protect a memory zone 108, a command is sent to the memory, which may then involve changing the state of the volatile element 414 associated with the selected memory zone - [0084]; memory device 102 further includes a protection/unprotection structure 430 adapted to manage the operations for forbidding/allowing the protection/unprotection status of the memory zones utilizing various signals within the command (i.e. set of bits within the command); the same command pr_sp_com or a similar command may be exploited by the external microprocessor 104 for instructing the memory device 102 to protect an addressed memory zone 108 that is unprotected; similarly, if the external microprocessor 104 wants to protect a memory zone 108, and sends to the memory a command to this end, the CUI sends a command pr_com to the internal microcontroller 228, instructing the latter in such a way to protect in modify the addressed memory zone 108 – [0081]-[0085]); 
verify the forensic key received from one of the host computing system or an external computing device coupled to the NVM device (the external microprocessor 104 triggers an unlocking sequence, exchanging encryption of a code RND using encryption keys (cryptographic keys) - [0022]-[0024]); and 
provide unrestricted access, by the one of the host computing system or the external computing device, to the NVM of the non-volatile memory device in response to verification of the forensic key (The external microprocessor 104 is granted access right and allowed to read the data stored in the addressed location(s) of the protected memory zone 108 of the memory matrix 106 if the code obtained by decrypting the password is equal or, generally, corresponds to the previously generated code - [0024]).
Pipitone may not necessarily teach in response to a lock signal comprising information embedded within a field of a power loss signal, responsive to power loss detection.
Bishop teaches in response to a lock signal comprising information embedded within a field of a power loss signal, responsive to power loss detection (security controlled devices typically can be locked by the lock unit to inhibit all or some kinds of value data transfer to or from the security controlled devices – Col. 8; lines 15-29; security unit includes control logic which functions in response to loss of power, communication loss, intrusion or other security-compromising events to provide security_compromised or other signals to alert the processor unit that a possible insecure condition exists; In response to a security_compromised signal, in response to . . . , processor unit deactivates the security controlled devices (i.e. in response to a power loss signal, the power loss provides/has embedded a signal to deactivate all or some kinds of data transfer (i.e. locks/protects/secures) – Col. 8; line 59 – Col. 9; line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bishop’s teaching of securing data/restricting data access/storage/transmission upon power loss detection (and other potential security-compromising events) with Pipitone in order to provide additional data security and to reduce the potential risk of data theft. (Bishop; Col. 4; lines 51-57).  Incorporating other, various exceptional conditions (i.e. when to lock/protect data; such as physical intrusion, power failure, communication loss, system not-good and other conditions – Bishop; Col. 8; lines 30-36) to other data storage systems provides additional data protection and security within those systems, which are already capable of locking portions/regions of memory for same or similar reasons (such as data/memory protection in Pipitone).   

Regarding claim 20, Pipitone and Bishop teach transmitting a lock signal to the NVM device, as discussed in claim 1 (Pipitone; [0084]), in response to a power loss event or a crash event detected by the processor (security controlled devices typically can be locked by the lock unit to inhibit all or some kinds of value data transfer to or from the security controlled devices – Col. 8; lines 15-29; security unit includes control logic which functions in response to loss of power, communication loss, intrusion or other security-compromising events to provide security_compromised or other signals to alert the processor unit that a possible insecure condition exists; In response to a security_compromised signal, in response to . . . , processor unit deactivates the security controlled devices (i.e. in response to a power loss signal, the power loss provides/has embedded a signal to deactivate all or some kinds of data transfer (i.e. locks/protects/secures) – Bishop; Col. 8; line 59 – Col. 9; line 4).

Regarding claim 21, Pipitone and Bishop teach teaches wherein the processing device is further to, before receipt of the lock signal: authenticate secure interaction with the host computing system using a cryptographic key; and allow logging of the data in the NVM in response to successful authentication (a dialoguing sequence similar to a read access may be executed between the memory device 102 and the external microprocessor 104 in order to grant to the microprocessor access right for modifying data stored in the memory (writing or logging data to the memory) - Pipitone; [0027]. The external microprocessor 104 can then protect a memory zone (send a lock signal) to the NVM – Pipitone; [0084]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pipitone in view of Bishop in further view of Maletsky (U.S. Patent No. 5,974,500).
	Regarding claim 2, Pipitone and Bishop teach a restriction on access to a region of the non-volatile memory, and additionally separating protection types between writing and reading (memory zone 108 may be individually and independently protected against modify (writing) and/or reading of the content thereof – Pipitone; [0027]).
	Pipitone and Bishop may not necessarily teach that the protection types are separately used to restrict access to read-only (for example, using only write protection and no read protection).
Maletsky teaches wherein the restriction on access comprises read-only access to the region of the non-volatile memory (if the protection bits are set to (1,0), then read-only access (to a memory block) is permitted - Col. 4, lines 4-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the restrictions on regions Pipitone teaches to include a read-only access as taught by Maletsky.  Doing so would further provide additional control over the memory in which access is desired (i.e. limiting and protecting against undesired program operations).  (Maletsky; Col. 3: lines 43-49).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pipitone in view of Bishop in further view of Suzuki (U.S. Patent No. 2013/0145083).
Regarding claim 3, Pipitone and Bishop teach a restriction on access to a region of the non-volatile memory (memory zone 108 may be individually and independently protected against modify (writing) and/or reading of the content thereof – Pipitone; [0027]).
Pipitone and Bishop may not necessarily teach restricting access to writing to only erased sectors of the region of the non-volatile memory.
Suzuki teaches wherein the restriction on access comprises writing to only erased sectors of the region of the non-volatile memory (Data can be written only [to] the memory cell array in the data erased state - [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the restriction on access to a region of the non-volatile memory as taught by Pipitone to further implement the restriction of writing only to erased sectors Suzuki teaches. The motivation for doing so would have been to avoid the rewriting of confidential information. (Suzuki; [0088]).

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pipitone in view of Bishop in further view of Jeon (U.S. Patent No. 6,088,257).
Regarding claim 7, Pipitone and Bishop teach a non-volatile memory (in the context of semiconductor memory, Pipitone; [0004]-[0008]).  Pipitone and Bishop may not necessarily teach that the non-volatile memory comprises one of FRAM or MRAM. 
Jeon teaches a non-volatile memory comprising one of ferroelectric random access memory (FRAM) (FRAMs have non-volatile memory storage characteristics - Col. 1; lines 53-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the non-volatile memory Pipitone teaches with the non-volatile FRAM Jeon teaches. The motivation for doing so would be to take advantage of the FRAMs capability of performing very fast read/write operations. (Jeon; Col. 1; lines 55-57). 

Regarding claim 22, claim 22 comprises the same or similar limitations as claim 7 and is, therefore, rejected for the same or similar reasons.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pipitone in view of Bishop in further view of Shao (U.S. Patent Pub. No. 2013/0117499).
Regarding claim 8, Pipitone and Bishop teach a lock signal received from the host computing system, as described in claim 1 (Pipitone; [0084]). Pipitone and Bishop may not necessarily teach a lock pin that the lock signal asserts to assert the lock. 
Shao teaches a lock pin coupled to the processing device, wherein the lock pin is asserted by the lock signal to assert the lock (the unlocked state 250 can be switched to the locked state 210 by issuing a lock signal sequence 260 to the serial data access pin 164 (corresponding to the lock pin) - [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the receiving of a lock signal with a lock pin Shao teaches with the lock signal Pipitone teaches. Doing so would have allowed for reliably locking and unlocking the non-volatile memory device to prevent inadvertently write or erase operations. (Shao; [0039]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pipitone in view of Bishop in further view of Chevallier (U.S. Patent Pub. No. 2004/0083346).
Regarding claim 9, Pipitone and Bishop teach a lock signal asserting a lock on the nonvolatile memory, as described in claim 1 (Pipitone; [0084]).  Pipitone and Bishop may not necessarily teach wherein the lock comprises a memory location in the region of the non-volatile memory to which a lock command, within the lock signal, is written.
Chevallier teaches wherein the lock comprises a memory location in the region of the non-volatile memory to which a lock command, within the lock signal, is written (a secure command is input to the memory device, and control data word that indicates which memory blocks to secure is then written to an address (a memory location) that is not being used by other functions of the memory device - [0033]-[0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the locking method Pipitone teaches to write the lock command to the memory as Chevallier teaches. Doing so would have allowed for permanently locking of memory blocks.  (Chevallier; [0007]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pipitone in view of Bishop in further view of Sartori (U.S. Patent Pub. No. 2007/0115743).
Regarding claim 10, Pipitone and Bishop teach wherein the lock signal comprises a command comprising an opcode to signal to the processing device to assert the lock on the region of the non-volatile memory and to specify the restriction on the access (the external microprocessor 104 sends to the memory a command, the CUI sends a command to the internal microcontroller 228, instructing the latter in such a way to protect in modify the addressed memory zone 108 (specifying the restriction on access to the region); which may involve changing the state of the volatile element 414 associated with the selected memory zone (see [0081]-[0085] for how volatile element 414 specifies restrictions on access) – Pipitone; [0084]).
Pipitone and Bishop may not necessarily teach that the command of the lock signal is an SPI command. 
Sartori teaches a serial peripheral interface (SPI) command comprising an opcode (instruction code - [0084]) to signal the processing device of the non-volatile memory (the memory device 1 also comprises a command interface logic 6 which is connected to the SPI 2 - [0063]; see also Figs. 2 and 3 for SPI interface and instruction codes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the commands for locking memory zones Pipitone teaches to implement SPI commands as Sartori teaches. The motivation for doing so would have been to obtain the advantages of high speed, board density and low cost, through the application of SPI. (Sartori; [0015]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pipitone in view Bishop in further view of Maletsky (U.S. Patent No. 5,974,500).
Regarding claim 14, Pipitone and Bishop teach a restriction on access to a region of the non-volatile memory, and additionally separating protection types between writing and reading (memory zone 108 may be individually and independently protected against modify (writing) and/or reading of the content thereof - Pipitone; [0027]).
Pipitone and Bishop may not necessarily teach that the protection types are separately used to restrict access to read-only (for example, using only write protection and no read protection).
Maletsky teaches wherein restricting access to the memory region of the non-volatile memory device comprises read-only access (if the protection bits are set to (1,0), then read-only access (to a memory block) is permitted - Col. 4, lines 4-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the restrictions on regions Pipitone teaches to include a read-only access as taught by Maletsky.  Doing so would further provide additional control over the memory in which access is desired (i.e. limiting and protecting against undesired program operations).  (Maletsky; Col. 3: lines 43-49).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pipitone in view of Bishop in further view of Suzuki (U.S. Patent Pub. No. 2013/0145083).
Regarding claim 15, Pipitone and Bishop teach a restriction on access to a region of the non-volatile memory device (memory zone 108 may be individually and independently protected against modify (writing) and/or reading of the content thereof - Pipitone; [0027]). 
Pipitone and Bishop may not necessarily teach restricting access to writing to only erased sectors of the region of the non-volatile memory.
Suzuki teaches wherein restricting access to the memory region of the non-volatile memory device comprises writing to only erased sectors of the memory region (data can be written only [to] the memory cell array in the data erased state - [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the restriction on access to a region of the non-volatile memory as taught by Pipitone to further implement the restriction of writing only to erased sectors Suzuki teaches. The motivation for doing so would have been to avoid rewriting of confidential information.  (Suzuki [0088]).

Response to Arguments
Applicant’s arguments, see pg. 7, filed 12/16/2020, with respect to the rejection(s) of claim(s) 1, 12 and 19 under 35 USC § 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bishop (U.S. Patent Pub. No. 6,289,457).  Bishop teaches that security-compromising events (such as the loss of power) may lead to possible insecure conditions involving the storage and transmission of data.  (Bishop; Col. 8; lines 59 - Col. 9; line 44).  As Bishop aims to secure electronic storage, transfer and other processing of data, Bishop provides additional exceptional conditions (e.g. power loss, communication loss, intrusion, etc.) in which one of ordinary skill in the art before the effective filing date of the claimed invention would wish to further protect/secure data from potential unauthorized access, especially across other computing/device/operating systems in which data is stored.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709.  The examiner can normally be reached on M-F 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.L.S./Examiner, Art Unit 2137                                                                                                                                                                                                        
/PRASITH THAMMAVONG/Primary Examiner, Art Unit 2137